Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 1 of 17 PagelD #: 338

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.

 

 

x
NATHANIEL NEWSON, AMENDED
COMPLAINT
Plaintiff,
PLAINTIFF DEMANDS
- against — TRIAL BY JURY
THE CITY OF NEW YORK, 16 CV 6773 (ILG)(JO)
Defendant.
x

Plaintiff, by his attorney, ANDREW F. PLASSE & ASSOCIATES LLC., as and for his
Amended Complaint, hereby alleges and shows to the Court the following, all upon information
and belief:

1 Plaintiff Nathaniel Newson hereby brings this action against the City of New York,
for damages arising out of unconstitutional policies and actions arising from the alleged conduct
of the Queens District Attorney’s Office in knowingly withholding exculpatory evidence during
the prosecution of the Plaintiff for Murder from August 5, 2010 to December 10, 2015. The
alleged misconduct caused the plaintiff to spend over five years incarcerated. In addition,
plaintiff also brings this action against the City of New York for his state claims against it for
false arrest and malicious prosecution.

2. Plaintiff brings this action against the defendants to redress the deprivation of rights
secured to him and the decedent’s estate by the Fourth, Fifth, Eighth and Fourteenth
Amendments of the United States Constitution, the parallel rights of the New York State

Constitution, and 42 U.S.C Section 1983.
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 2 of 17 PagelD #: 339

3. At the time of the incident herein, plaintiff was a resident of 57 East Stanley Ave.,
Brooklyn, NY.

4. Defendant City of New York is a municipal corporation of the State of New York with
its address at 1 Centre Street, New York, NY.

5. That upon information and belief, the City of New York owned, operated, controlled
and maintained the New York City Police Department by charter, or by law, under provisions of
the State and/or City of New York

6. The District Attorney’s [“D.A.”] and Assistant District Attorneys of the Queens
County [“ADAs”] are agents and employees of the City of New York with offices at 125-01
Queens Blvd., Kew Gardens, NY.

7. This Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections 1331,
1332, and 1343(a) (3) and 42 U.S.C. Section 1983.

8. Venue is proper in this District pursuant to 28 U.S.C. Section 1381.

9. At all times hereinafter mentioned the defendants acted under color of state law or a
statute, ordinance, regulation or custom.

10. That heretofore, the Plaintiff caused a Notice of claim in writing, sworn to by and on
behalf of the Plaintiff, to be duly served upon the defendant City of New York by delivering a
copy thereof to the Office of the Corporation Counsel of the City of New York, which said
Notice of claim set forth the name and post office address of the plaintiff, the nature of the claim,
the time when, the place where and the manner in which said claim arose and the items of
damages or injuries claimed to have been sustained so far as then practicable; and that this
action is being commenced within one year after the happening of the event upon which this

claim is based.
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 3 of 17 PagelD #: 340

STATEMENT OF FACTS

11. Shameik Corbett was charged with the attempted murder of Kmar Horton for an
incident occurring on August 3, 2010.

12. On August 5, 2010, Damian Champell was murdered while sitting in a black 2004
BMW at 147-67 109" Avenue, Queens, NY.

13. Damian Champell survived the shooting but was transported to Jamaica Hospital,
where he was pronounced dead.

14. Trevor Bowen, Lance Hamilton, Willie Trotty and plaintiff Nathaniel Newson were
arrested for the murder of Damian Champell.

15. Trevor Bowen, Lance Hamilton, Willie Trotty, Shameik Corbett, and Nathaniel
Newson were allegedly members of the A Fam Gang.

16. An eyewitness known as “Diamond” identified Trevor Bowen, Lance, Hamilton,
Willie Trotty and Nathaniel Newson as the perpetrators of the murder of Damian Champell.

17. Immediately upon their arrest, Trevor Bowen and Lance Hamilton informed the
NYPD that Shameik Corbett committed the murder.

18. Plaintiff was not present at the scene of the murder when it occurred.

19. Plaintiff walked over to the scene because he heard gunshots

20. Plaintiff was a registered Confidential Informant

21. Plaintiff walked to the scene because he was acting in his capacity as a Cl.

22. Plaintiff was arrested at the scene of the murder for Disorderly conduct.

23. Plaintiff was charged with Murder 2" and for Possession of a Weapon.

24. Plaintiff had no weapon on him when he was arrested.
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 4 of 17 PagelD #: 341

25. The discharged shell casings were collected as evidence by the New York City
Police Department

26. Five 9 mm shell casings were recovered on the street and three 9 mm shell casings
were recovered inside of Champell’s BMW.

27. On August 6, 2010, the plaintiff was examined for gunshot residue, none of which
was visually present on him, and on November 3, 2010, a lab report stated that there was no
residue consistent with the discharge of a firearm on him.

28. On August 9, 2010, the lab reported that there were no latent prints of the plaintiff on
the physical property of the victim, including his BMW.

29. On August 10, 2010, Det. Torres contacted Detective Tranchina to compare 2 mm
discharged shells recovered from the Champell Murder scene with 9 mm shells found at the
scene of an attempted robbery and a murder.

30. Plaintiff was indicted for the Murder of Damian Champell on August 13, 2010.

31. On August 16, 2010, NYPD had a positive report of a match for bullet fragments for
the August 3, 2010 attempted murder and August 5, 2010 murder.

32. On August 16, 2010, there were IBIS generated reports made of the match between
the 103"! Precinct and 113" Precinct which were investigating the August 3, 2010 attempted
murder and August 5, 2010 murder.

33. On August 25, 2010, Detective DiConstanzo matched shell casing ballistic evidence
from the Champell murder with the ballistics evidence from the attempted murder of Kmar

Horton on August 3, 2010.
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 5 of 17 PagelD #: 342

34. Detective DiConstanzo concluded that the ballistics evidence for the attempted
murder of Kmar Horton, which Shameik Corbett was charged with, matched the ballistic
evidence for the murder of Champell, that plaintiff was charged with.

35, A DD-5 was prepared by Sgt. Albarano of the results.

36. On January 18, 2011, Detective Shapiro notified ADA Ross of the results of the
DNA forensics returned from the lab, that there was no blood spatter on the plaintiff from the
victim.

37. In 2011, an 11 year old was found in possession in a public school of a 9 m Glock.

38. On April 14, 2011 ballistic tests matched the found gun as being involved in the
August 3, 2010 attempted murder of Kmar Horton and for the murder of Champell.

39. On May 19, 2011, the Queens District Attorney obtained a copy of a letter from
Corbett written to Trotty in which Corbett stated he knew who the murderer of Champell was.

40. In June 2011, a search warrant was granted and executed on Shameik Corbett’s and
Trevor Bowen’s jail cell at Rikers Island to obtain copies of all letters he wrote.

41. On January 23, 2012, Shameik Corbett plead guilty to two separate felony
indictments. One was for the attempted murder of Kmar Horton and the other was for a murder
charge, for an incident occurring after August 5, 2010, in which Corbett plead guilty to
Manslaughter.

42. On May 18, 2012, Detective DiConstanzo was asked by the Queens DA to again
have the lab match the ballistic evidence of the August 3, 2010 and August 5, 2010 incidents.

43. On June 7, 2012, the NYPD again performed a test matching the cartridges of the
Kmar Horton attempted murder with the murder of Champell finding that they were the same.

Bullet fragments were also tested and found to match.
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 6 of 17 PagelD #: 343

44. Det. Lusk was asked by Lt. Yule to close out some pending cases and to write a DD-
5 about the ballistic match in August 2012.

45. Detective Lusk did not write the DD-5 until May 2, 2013.

46. The DD-5 written by Det Lusk reviewed a lab report which found that shell casings
recovered at the scene of the Champell murder matched the shell casings for another homicide
that Shamiek Corbett was charged, with and also matched shell casings found at the scene of a
murder to which Shamiek Corbett had plead guilty to, meaning that the police lab forensic tests
of cartridges and bullet fragments found that two crimes that Shameik Corbett plead guilty to,
matched the cartridges and bullet fragments for the crime for which plaintiff and three others
were charged with.

47. Detective Lusk was the shooting and Homicide coordinator in the 113" Precinct. His
job was to see if shootings were related in other precincts.

48. Detective Lusk submitted the DD-5 nine months after he obtained the information
to his Squad Commander Lt. Kenneth Yule.

49, The DD-5 stated that the ballistic evidence of the August 3, 2010 and August 5, 2010
matched, but that both cases were closed due to arrests and did not follow up on the matching
evidence.

50. Lt. Kenneth Yule did not do any further follow up on the comparison.

51. On April 14, 2014, the NYPD were re-tested the evidence with the same results as
above. The two cases that Corbett pled guilty to, had forensic evidence of discharged shell
casings and bullet fragments that identically matched the discharged shell casings and bullet

fragments found in the Champell murder.
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 7 of 17 PagelD #: 344

52. Ballistic reports indicated that the gun used in the murder of Damian Champell was
used two days earliest by Corbett, in a different attempted murder and robbery and in the case
where Corbett had plead guilty to a Manslaughter conviction occurring after the plaintiff here
was arrested on August 5, 2010.

53. This exculpatory evidence was not provided to the plaintiffs defense counsel and his
co-defendant’s counsel approximately four years later during jury selection in his Murder trial in
May 2014, when during jury selection, Judge Richard Buchter directed ADA Karen Ross to re-
examine the evidence in the case and ordered a Mistrial.

54. ADA Karen Ross had also prosecuted Shameik Corbett in a separate proceeding on
both of his indictments.

55. During plea discussions with Corbett’s attorney, ADA Karen Ross promised that
Corbett would never be charged with the murder of Champell. ADA Karen Ross knew that
Corbett was a suspect in the Champell murder.

56. As a result of this late disclosure, Court hearings were held on December 19, 2014
and January 16, 2015 as to whether ADA Karen Ross failed to turn over exculpatory material in
a timely manner.

57. The Court Ordered a New Trial.

58. Plaintiff was re-tried on the Murder charge in Fall 2015.

59. During the retrial, additional exculpatory evidence, that Shameik Corbett within
hours of the murder of Champell was in possession of his Champell’s cell phone was disclosed
for the first time during the course of the second trial.

60. At trial, ‘Diamond’ was not able to identify all of the defendants.
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 8 of 17 PagelD #: 345

61. Upon information and belief, Diamond was promised a reduced sentence if she
cooperated with the District Attorney.

62. Also for the first time during trial, the District Attorney turned over a surveillance
video of the incident, with views from before and after the shooting, that failed to show the
plaintiff Nathaniel Newson present when the shooting of Damian Champell occurred and that the
ADA had withheld this video from the Plaintiff's criminal Defense attorney for years.

63. Plaintiff was acquitted of all charges on December 10, 2015.

PLAINTIFF’S CLAIM

64. The failure to turn over Brady exculpatory material for years was more than
wrongful conduct by one ADA. It was perpetuated and ratified by high level officials in the
Queens District Attorney’s Office, who tried to cover up the misconduct, and failing that,
withheld additional exculpatory evidence.

65. This alleged misconduct by the Queens District Attorney, by concealing exculpatory
evidence, favoring the defense, has a long history and has been the subject of prior lawsuits.
Attached as Exhibit “A” is a partial list of cases demonstrating that the Queens District
Attomey’s Office failed to turn over exculpatory material.

66. Because the Queens District Attorney is a policy maker for the City of New York
with respect to the administration of that office, the unlawful policies and practices complained
of in tolerating such misconduct was the moving force and proximate cause of the plaintiff's
detention for five years and the City is therefore liable to the plaintiff pursuant to Monell v. City
of New York and 42 U.S.C. Section 1983.

AS AND FOR A FIRST CAUSE OF ACTION FOR MALICIOUS PROSECUTION

UNDER STATE LAW AGAINST DEFENDANT THE CITY OF NEW YORK,
PLAINTIFF RESTATES AND REALLEGES EACH AND EVERY ALLEGATION SET
| 21/19 Page 9 of 17 : 346
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 9 of 17 PagelID #

FORTH IN PARAGRPAHS MARKED AND EN UMERATED “1-66” AND FURTHER
ALLEGES AS FOLLOWS:
67. That Police Officers, employees of the City of New York, as aforesaid, jointly and
severally maliciously prosecuted the plaintiff causing him to sustain severe personal injuries,

68. There was no physical evidence linking the plaintiff to the alleged crime: there was

Corbett murdered Champell; that video evidence exculpated him; that a cell phone found in
possession of Corbett was exculpatory evidence that was withheld for five years; that the
complaining witnesses story of four men being present for the murder was inconsistent, totally
with the video; and that as early as August 2010, exculpatory evidence was found which was not
turned over to Newson’s counsel until May 2014 during which time he was held at Rikers Island
and then Coxsackie Correctional Facility.

69. Despite having this knowledge, the plaintiff was prosecuted for over five years until
he was acquitted,

70. Plaintiff was a registered confidential informant and believes that this prosecution
may have been retaliation against him for his failure to cooperate, and/or that the NYPD wished
to arrest him for his gang related activities, but did not have enough evidence to do SO, so it
fabricated this case against him by failing to disclose exculpatory evidence, beginning in August
2010 when ballistic tests were performed and the culprit of the murder was identified by

plaintiff's co-defendants.
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 10 of 17 PagelD #: 347

71. That by reason of the foregoing, the plaintiff has been damaged in an amount which
exceeds the jurisdictional limits of all lower state courts which would otherwise have
jurisdiction.

AS AND FOR A SECOND CAUSE OF ACTION FOR A FOURTH AMENDMENT
MONELL CLAIM AGAINST DEFENDANT CITY OF NEW YORK, PLAINTIFF
RESTATES AND REALLEGES EACH AND EVERY ALLEGATION-SET FORTH IN
PARAGRAPHS MARKED AND ENUMERATED “1-66” AND FURTHER ALLEGES AS
FOLLOWS:

72. Upon information and belief, acting individual and on behalf of the Queens District
Attorney, ADAs withheld favorable material evidence from the plaintiff and his attorney,
presented false and misleading testimony and argument against the plaintiff at his trial, failed to
correct such testimony and argument, acted to conceal the aforementioned wrongdoing from the
plaintiff and his attorney, and perpetuated and ratified such misconduct during the trial of the
plaintiff.

73. The aforesaid conduct operated to deprive plaintiff of his rights under the Federal
and State Constitution and the laws of the United States and New York State.

74. The Queens District Attorney and ADAs failure to timely disclose for use at trial all
material evidence favorable to his defense, pursuant to Brady v. Maryland, 373 U.S., 83 (1963);
the Queens District Attorney and ADAs used false or misleading testimony or argument
knowingly and/or recklessly presented by prosecutors in violation of the Fourth Amendment and
ADAs violated the Plaintiff's right to be free from an illegal search and seizure by arresting him
with evidence that was exculpatory to him; as a result of the arrest, plaintiff's parole and/or
probation was violated, and he was a State Prisoner who had to serve out his time for the

violation, and the presentation of false evidence and/or failure to provide exculpatory evidence

for four years after his arrest, violated his Eighth Amendment Rights.
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 11 of 17 PagelD #: 348

75. The foregoing violated the plaintiffs constitutional rights by actions taken under
color of State Law.

76. The foregoing violations of the plaintiff's constitutional rights were directly,
proximately and substantially caused by conduct, chargeable to the City of New York, including
the institution and implementation of unlawful policies, procedures, regulations, practices and/or
customs concerning the continuing obligation to make timely disclosure to the defense, before
and during the trial of material evidence favorable to the defense; the duty not to present at trial
false, misleading improper or unreliable evidence, testimony, statements or argument; the
continuing obligation to correct false inaccuracies, incomplete or misleading evidence,
testimony, statements or argument, whenever such acts occurred, and to remedy the harm caused
by such acts, and deliberate indifference by policymaking officials at the Queens DA office in its
obligation to properly train, instruct, supervise and discipline its employees, including the ADAs
involved in the prosecution of the plaintiff's case, with respect to such matters.

77. Upon information and belief, the Queens District Attorney and its ADAs have a
policy, express or implied, to permit and encourage its ADA’s to withhold exculpatory evidence
from defendants and its counsel, to cover up the withholding of exculpatory evidence, to
orchestrate cover ups, to devise false versions of events, and that this policy has been
indoctrinated into the Queens District Attorney’s Office so that ADAs in the course of their
duty are more likely to withhold exculpatory evidence during the course of a trial.

78. Upon information and belief, the Queens District Attorney and its ADAs has
furthered and implemented this policy, by maintaining a system of review of its ADA’s conduct

which is so untimely and cursory as to be ineffective, and which permits and tolerates the
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 12 of 17 PagelD #: 349

withholding of Brady Material, and violations of the Constitution and deprivations of liberty
without due process of law.

79. At all times pertinent hereto, the ADAs prosecuting the plaintiff herein were acting
within the scope of their employment and pursuant to the aforementioned policies and practices
of the Queens District Attorney’s office. These policies and practices which were enforced by
the Queens District Attorney’s office were the moving force, proximate cause, and/or the
affirmative link behind the conduct causing the withholding of Brady material, thereby resulting
in the plaintiff's five years of incarceration and his resultant injuries.

80. The City of New York is therefore liable for the violations of Plaintiff's
constitutional rights by the District Attorney of Queens County, personally and through his
authorized ADAs.

81. By virtue of the foregoing, Defendant City of New York is liable for having
substantially caused the foregoing violations of the plaintiff's constitutional rights and his
personal injuries.

82. That by virtue of the foregoing, Plaintiff has been damaged in the amount of TEN
MILLION [$10,000,000.00] DOLLARS.

AS AND FOR A THIRD CAUSE OF ACTION FOR A MONELL CLAIM AGAINST
DEFENDANT CITY OF NEW YORK, PLAINTIFF RESTATES AND REALLEGES
EVERY ALLEGATION SET FORTH IN PARAGRAPHS MARKED AND
ENUMERATED “1-66” AND FURTHER ALLEGES AS FOLLOWS:

83. Upon information and belief, acting individuals on behalf of the New York City
Police Department withheld favorable material evidence from the plaintiff and his attorney,

presented false and misleading testimony and argument against the plaintiff at his trial, failed to

correct such testimony and argument, acted to conceal the aforementioned wrongdoing from the
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 13 of 17 PagelD #: 350

plaintiff and his attorney, and perpetuated and ratified such misconduct during the trial of the
plaintiff.

84. The aforesaid conduct operated to deprive plaintiff of his rights under the Federal
and State Constitution and the laws of the United States and New York State.

85. The New York City Police Department failed to timely disclose for use at trial all
material evidence favorable to his defense, pursuant to Brady v. Maryland, 373 U.S., 83 (1963);
the New York City Police Department used false or misleading testimony or argument
knowingly and/or recklessly presented by Police Officers in violation of the Fourth, Fifth,
Eighth and Fourteenth Amendments and the Police Department violated the Plaintiffs right to
be free from an illegal search and seizure by arresting him with evidence that was exculpatory to
him; as a result of the arrest, plaintiff's parole and/or probation was violated, and he was a State
Prisoner who had to serve out his time for the violation, and the presentation of false evidence
and/or failure to provide exculpatory evidence for four years after his arrest.

86. The foregoing violated the plaintiffs constitutional rights by actions taken under
color of State Law.

87. The foregoing violations of the plaintiff's constitutional rights were directly,
proximately and substantially caused by conduct, chargeable to the City of New York, including
the institution and implementation of unlawful policies, procedures, regulations, practices and/or
customs concerning the continuing obligation to make timely disclosure to the defense, before
and during the trial of material evidence favorable to the defense; the duty not to present at trial
false, misleading improper or unreliable evidence, testimony, statements or argument; the
continuing obligation to correct false inaccuracies, incomplete or misleading evidence,

testimony, statements or argument, whenever such acts occurred, and to remedy the harm caused
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 14 of 17 PagelD #: 351

by such acts, and deliberate indifference by policymaking officials at the Police Department in
its obligation to properly train, instruct, supervise and discipline its employees, including the
officers involved in the prosecution of the plaintiff's case, with respect to such matters.

88. Upon information and belief, the New York City Police Department has a policy,
express or implied, to permit and encourage its employees to withhold exculpatory evidence
from defendants and its counsel, to cover up the withholding of exculpatory evidence, to
orchestrate cover ups, to devise false versions of events, and that this policy has been
indoctrinated into the New York Police Department so that Officers in the course of their duty
are more likely to withhold exculpatory evidence during the course of a trial.

89. Upon information and belief, the New York City Police Department has furthered
and implemented this policy, by maintaining a system of review of its officers’ conduct which is
so untimely and cursory as to be ineffective, and which permits and tolerates the withholding of
Brady Material, and violations of the Constitution and deprivations of liberty without due
process of law.

90. Prior to plaintiff's arrest, policymaking officials at the NYPD with deliberate
indifferent to the constitutional rights of the individuals suspected of criminal activity and to the
risk of arresting, prosecuting and convicting innocent people, elected not to provide police
officers and detectives with minimally adequate training and elected not to adopt minimally
adequate policies, procedures, or standards, concerning the police use of comparing ballistic and
forensic evidence with other open or closed cases.

91. In addition, NYPD policymaking officials instituted and implemented plainly
inadequate policies, procedures, regulations, practices, customs, training, supervision and

discipline concerning the continuing duty of police investigators to preserve and to make timely
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 15 of 17 PagelD #: 352

disclosure to the District Attorney, during the criminal investigations and prosecutions, of all
material evidence or information, including Brady material, favorable to a person, suspected,
accused, indicted or convicted of criminal conduct, including but not limited to, evidence of
innocence, forensic and ballistic evidence of innocence, or evidence which was exculpatory or
evidence tending to show innocence, so that the District Attorney could comply with his
constitutional right and obligation to disclose such information under Brady.

92. The aforesaid deliberate or de factor policies, practices and/or customs were
implemented and/or tolerated by policymaking official for the Defendant City of New York, so
that the NYPD was not properly trained to be able to make the types of decisions in the
investigation and prosecution of a crime, necessary to avoid the deprivation of the constitutional
rights of criminal suspects or defendants and avoid causing them constitutional injury.

93. The City of New York was aware of this policy based upon judicial decisions,
criticizing NYPD officers, numerous credible allegations, some substantiated by judicial
decision, that the NYPD had wrongfully withheld, lost or failed to disclose evidence favoring a
criminal defendant that they had been required to make in a timely manner to the prosecution, or
the defense under Rosario and Brady, numerous civil lawsuits some of which resulted in
settlements, alleging that police falsified, exaggerated, or withheld evidence, thereby improperly
causing injury to individuals suspected of a crime, decisions in all court discussing the difficult
issues that arise under the Brady rule; judicial decisions criticizing the NYPD for failing to train
and supervise officers in their Brady obligations and for failing to adopt adequate Brady
Disclosure policies Walker v. City of New York, 974 F.2d 293 (2™ Cir. 1992), and the inherent

need to train supervise and discipline police officers in such obligations to counteract the
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 16 of 17 PagelD #: 353

pressure on officers to close case and to obtain convictions and the incentives they have to
ignore.

94. At all times pertinent hereto, the officers prosecuting the plaintiff herein were acting
within the scope of their employment and pursuant to the aforementioned policies and practices
of the New York City Police Department. These policies and practices which were enforced
by the New York City Police Department were the moving force, proximate cause, and/or the
affirmative link behind the conduct causing the withholding of Brady material, thereby resulting
in the plaintiff's five years of incarceration and his resultant injuries.

95. The City of New York is therefore liable for the violations of Plaintiffs
constitutional rights by the New York City Police Department.

96. By virtue of the foregoing, Defendant City of New York is liable for having
substantially caused the foregoing violations of the plaintiff's constitutional rights and his
personal injuries.

97. That by virtue of the foregoing, Plaintiff has been damaged in the amount of TEN
MILLION [$10,000,000.00] DOLLARS.

WHEREFORE, Plaintiff demands Judgment as follows:

I. Judgment on the First Cause of Action against the City of New York in an amount
which exceeds the jurisdictional limits of all lower courts which would otherwise have
jurisdiction;

II. Judgment on the Second Cause of Action against the City of New York in the amount
of TEN MILLION ($10,000,000.00) DOLLARS;

Ill. Judgment on the Third Cause of Action against the City of New York in the amount

of TEN MILLION ($ 10,000,000.00) DOLLARS;
Case 1:16-cv-06773-ILG-JO Document 47 Filed 09/21/19 Page 17 of 17 PagelD #: 354

IV. Together with the costs and disbursements of this action, for reasonable attorney’s

fees under the applicable Federal Statutes, and for such other and further relief as to this Court

seems just and proper.

DATED: September 21, 2019

Flushing, New York y/, _

REW4* PLASSE, Esq.
BY: ANDREW F. PLASSE
Bar Roll No.: AP-3679
Attorney for the Plaintiff
Office and P.O. Address
163-07 Depot Road, Suite 205
Flushing, NY 11358
[212] 695-5811

DEMAND FOR JURY TRIAL IS HEREBY MADE
PURSUANT TO RULE 38 OF THE FEDERAL
RULES OF CIVIL PROCEDURE

eee

ANDREW F. PLASSE, Esq.
BY: ANDREW F. PLASSE
Bar Roll No.: AP-3679
Attorney for the Plaintiff
Office and P.O. Address
163-07 Depot Road, Suite 205
Flushing, NY 11358

[212] 695-5811
